Citation Nr: 1125829	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-24 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to March 1962.  He also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) from April 2004, December 2004, and November 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In these decisions, the RO denied the Veteran's request to reopen the previously denied claim for service connection for a bilateral foot disability and denied entitlement to service connection for a right knee, low back, and right leg disabilities.   

In August 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In April 2009, the Board reopened and remanded the Veteran's claim for service connection for a bilateral foot disability.  At the same time, the Board remanded the remaining claims for further development.  

The Board acknowledges that the Veteran submitted additional evidence in April 2011; however, the evidence is duplicative of evidence previously associated with the claims file and already considered by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current right leg disability other than of the knee or foot.

2.  The Veteran's current low back disability had its onset from an in-service injury during inactive duty training.  


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  A low back disability, currently diagnosed degenerative disc disease, was incurred in active military service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2003 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the second and third elements of the duty to notify by informing him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In an August 2005 letter, the Veteran was advised of the evidence needed to substantiate his claims for service connection.  The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim in a March 2006 letter.  

The Board acknowledges that there was a timing deficiency in that the August 2005 and March 2006 letters were sent after the initial adjudication of the appellant's claims.  However, this timing deficiency was cured by readjudication of the claims in an October 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.1599(c)(4).

VA obtained the Veteran's service treatment records and all of the identified and relevant post-service VA and private treatment records.  In addition, the Veteran was afforded appropriate VA examinations for his claimed disabilities and the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  Active military service includes periods of ACDUTRA during which a service member was injured or incurred a disease or INACDUTRA during which a service member was injured.  38 U.S.C.A. §§ 101(24), 106, 1131. Under 38 U.S.C.A. § 101(22)(a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-497 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, supra.; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, at 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Right Leg Disability

Service treatment records during the Veteran's active duty contain no findings with regard to a right leg disability.  

Service treatment records pertaining to the Veteran's periods of ACDUTRA and INACDUTRA contain no findings referable to a disability of the right leg, other than of the knee or foot.  

A February 2003 VA X-ray report noted that the Veteran had fallen 10 days ago, he had numbness up his legs from his feet, and his hip went out on the right side.  The impression was changes in the femur and muscles that were most likely post traumatic.  A May 2003 treatment record noted that the Veteran had swelling in both legs and that he needed to remove the support stockings.  

A June 2006 VA examination report contains no findings referable to a right leg disability other than of the knee or feet.  A separate right leg disability was not reported.  

During his August 2007 DRO hearing, the Veteran reported that when his knee gave out, pain would go into his right leg.  

During his December 2009 VA examination, the Veteran reported that his right leg condition was really pain and weakness related to his right knee and foot.  He stated that there was no separate right leg condition.  No right leg disability other than of the knees or feet was identified.  

For service-connected benefits, there can be no valid claim in the absence of proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  To be present as a current disability, there must be evidence of the claimed condition at the time of the claim or during the current appeal period.  McClain v. Nicholson, 21 Vet App 319 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Other than the 2003 report of the Veteran's hip giving out (prior to the current claim), there have been no recorded findings or complaints related to a disability of the right leg (other than of the knee or foot).  The claims for service connection for knee and foot disabilities are being separately considered.

Since the Veteran filed his current claim, he has reported no right leg disability other than that of the knee and foot, and there have been no clinical findings of such a disability.  The 2009 examination report shows that the Veteran affirmatively denied a right leg disability apart from the disabilities of knee and foot.  The record thus contains no evidence of a current right leg disability other than of the knee or foot.  Hence, the weight of the evidence is against finding a current disability.

As a current right leg disability has not been demonstrated, service connection is not warranted.  Absent evidence of such current disability, the preponderance of the evidence is against the claim; the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.  Low Back Disability

Service treatment records during the Veteran's active duty, including November 1955 and August 1958 discharge and reenlistment examinations, and a March 1962 separation report of medical history and medical examination, are negative for any complaints treatment or diagnoses related to a low back disability.  

However, an October 1979 statement of medical examination and duty status reported that the Veteran had an acute back sprain in the line of duty during inactive duty training.  The injury occurred when he bent down to pick up an object and while moving a desk he felt a sharp pain in his back, in which he couldn't straighten up.  An October 1979 Report of Health, Sickness, Injury, or Damage noted that the Veteran pulled muscles in his back.  The diagnosis was muscle spasm in lower back area.  A treatment record dated later in October 1979 from the Naval Submarine Medical Center showed that he was treated with rest, valium, and NSAIDS.  

An October 1979 X-ray report showed minimal degenerative changes of the L3 through the L5.  A treatment record dated later in October 1979 noted that the Veteran reported that his back felt better, but he still had pain in the left mid-lumbar area.  There was tenderness at Ls paravertebral muscles.  The record demonstrates an in-service injury.  

VA outpatient treatment records beginning in August and November 1995 noted that the Veteran had low back pain.  In April 2000, an X-ray report revealed degenerative disc disease of the lumbar spine.  Also, an October 2003 record from Dr. A. M. included results of an MRI that revealed degenerative disc disease at L5-S1, L4-5, and L3-4 levels and bulging of the intervertebral disc at the L4-5 levels.  At his June 2006 VA examination, x-rays revealed pronounced degenerative changes at L4-L5 and L5-S1.  The changes appeared slightly progressed when compared to the previous films from April 2000.  Thus, a current low back disability has been demonstrated.  

In regards to the relationship between the current disability and service, the Veteran contends that he has had continuous back problems since he injured his back in-service.  See July 2003 VA outpatient treatment records, an October 2003 record from Dr. A. M., June 2006 VA examination report, and August 2007 DRO hearing transcript.  

The June 2006 VA examiner stated that she was unable to conclude that the Veteran's current condition was related to the 1979 back injury.  Although the examiner acknowledged that the Veteran reported a continuity of symptomatology, the negative opinion was based on absence of treatment records until 1995.  She seems have given no credence to the Veteran's reports, but did not provide a reason for disregarding his competent statements.  

The December 2010 VA examination was performed by the same VA physician assistant who performed the June 2006 examination.  The examiner diagnosed degenerative disc disease that was likely the result of advanced aging and longstanding pes planus, degenerative knee joints, and prior employment.  The examiner stated that there was no evidence to support a chronic condition stemming from the distant back sprain in 1979.  This statement was incorrect because the Veteran's reports constituted evidence of a chronic condition.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This opinion is, therefore, not assigned any probative value.

In addition, degenerative changes, or arthritis, is considered to be a chronic disease.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307(a).  If a chronic disease is identified in active military service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b) (2010).  The Veteran was on inactive duty training and that period of service would only be considered active military service if he was disabled during that period.  38 U.S.C.A. § 101(24)(B).  The record documents that he was disabled during this period by a back injury.  Hence that period is considered active military service.  During that period mild degenerative changes were identified on X-ray.  The same disability has been identified since.  Under the plain language of 38 C.F.R. § 3.303(b), service connection is conceded.

The Board is left with a record that documents a current disability, an injury in service, and competent reports of a continuity of symptoms beginning in service. The symptoms reported by the Veteran are of a type that a lay person would be competent to report.  His reports are credible.  There is no reason to deem the Veteran's reports incredible. 

Whether on the basis of 38 C.F.R. § 3.303(b) or continuity of symptomatology, the evidence is in favor of the grant of service connection for a low back disability, diagnosed as degenerative disc disease and degenerative changes.


ORDER

Entitlement to service connection for a right leg disability is denied.  

Entitlement to service connection for a low back disability is granted.


REMAND

In October 2009, the Board remanded the claims to provide the Veteran with an adequate examination to address his theories of entitlement.  He was afforded a VA examination in December 2009.  In regards to the Veteran's bilateral foot disability, the examiner opined that the Veteran's bilateral pes planus with development of hammer toes/ bunions were at least as likely as not due to the natural development of the Veteran's long-standing flat feet.  The examiner wrote that there was "insufficient evidence to conclude any connection to the Veteran's military experience."  Although the examiner related the Veteran's hammer toes/bunions to his flat feet, he did not provide a rationale for the apparently negative opinion.  The examiner did not comment on the report of pes planus in 1955.

As the VA examiner attributed the Veteran's right knee disability to the non-service connected long-standing pes planus.  The issue of service connection for right knee and is, therefore, inextricably intertwined with the issue of service connection for a bilateral foot disability.  Furthermore, the examiner indicated that there was insufficient evidence to conclude any connection to the Veteran's military experience.  As the examiner did not indicate whether there was other evidence or information that he could use to adequately form the opinion, the Board finds that this opinion is inadequate and a new medical opinion is necessary.  

[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The December 2009 examination report is inadequate, because it does not contain all necessary opinions.

Regulations provide that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). Therefore, new medical opinions are indicated.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded a new examination of the feet and right knee.  The examiner should review the claims folder.  

The examiner is advised that the Veteran is competent to report symptoms of his disabilities during and after service, including any continuity of symptoms and if the Veteran's reports are discounted the examiner should provide a reason for doing so.  The examiner should provide the following opinions:

A. For each foot disability found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral foot disabilities were either caused or aggravated (made worse) by his service.  

B. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused by a disease or injury in active service, including the in-service injury sustained to the right knee in June 1978.  If not, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability has been caused or aggravated by his bilateral foot disability.  

C. The examiner must provide a rationale for all opinions.  If the examiner is unable to provide an opinion without resort to speculation, he should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  The RO/AMC should review the opinion/examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the RO/AM should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


